              IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


HARLEY MARINE NEW YORK, INC.;
and HARLEY MARINE FINANCING,
LLC;


      Plaintiffs,

V.                                                   CASE NO. CV419-085


CRESCENT TOWING & SALVAGE
CO., INC.; WILHELMSEN LINES
SHIPOWNING MALTA, LTD.;
WALLENIUS WILHELMSEN OCEAN
A/S; WALLENIUS WILHELMSEN
LOGISTICS AMERICAS LLC; M/V                                                                     re
                                                                                                 ry-
GEORGIA, O.N. 279951, her                                                            n
                                                                                            t.n
                                                                                              => i:
engines, appurtenances,                                                  i;;;l
                                                                                     ■n
                                                                                     -n

tackles, and gear, in rem;
and M/V TALISMAN, IMO NO.
9191319, her engines, tackle,                                                        3
apparel, furniture and                                                               ro
                                                                                            < a'
furnishings, equipment, and                                                          o
appurtenances, in rem;

       Defendants.




                                      ORDER


       Before     the    Court        is    the     parties'     Joint           Consent

Stipulation       of     Dismissal         with     Prejudice.         (Doc.        27. )

Pursuant        to      Federal            Rule      of      Civil       Procedure


41(a) (1) (A) (ii),      a   plaintiff        may    dismiss      an    action        by

filing   "a     stipulation      of    dismissal      signed     by    all       parties

who    have   appeared."      As      requested       by   the    parties,          this

action   is   DISMISSED      WITH     PREJUDICE.      Each     party    shall       bear
